Citation Nr: 1702094	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  14-28 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Memphis, Tennessee


THE ISSUE

Entitlement to an annual clothing allowance for the 2013 calendar year.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1977 to September 1993.
This appeal to the Board of Veterans' Appeals (Board) arose from an October 2013 decision in which the VAMC,  inter alia,  denied the Veteran's application for a clothing allowance for the 2013 calendar year.  The Veteran filed a notice of disagreement (NOD) as to the denial in November 2013.  A statement of the case (SOC) was issued in July 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in August 2014.

In March 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1.  In November 2012, the Veteran filed a formal claim for an annual clothing allowance for the calendar year 2013.

2.  The collective evidence is, at least, in relative equipoise as to whether  the  hinged brace previously provided to the Veteran for his service-connected medial meniscus tear of the right knee, status-post operative, tended to wear and tear his clothing.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a clothing allowance for calendar year 2013 are met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and VA determines causes irreparable damage to the veteran's outer garments. 38 U.S.C.A. § 1162 .

The implementing regulation, 38 C.F.R. § 3.810 , provides, in pertinent part, that an annual clothing allowance may be granted when the following criteria are met:

(1) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or 

(2) The Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or that a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.

38 C.F.R. § 3.810(a)(1)(ii)(A).

Initially, the Board notes that the Veteran has asserted entitlement to an annual clothing allowance for prescribed hand and back braces.  See Veteran's Application for Annual Clothing Allowance (VA Form 10-8678), dated in May 2013.  However, the Veteran is not service-connected for hand or back disabilities; as such, an annual clothing allowance may not be awarded for any braces prescribed for those disabilities.  See 38 C.F.R. § 3.810(a).

The record confirms that the Veteran is in receipt of service connection for medial meniscus tear of the right knee, status-post operative.  The Agency of Original Jurisdiction (AOJ) reported that the Veteran wears a hinged knee brace on his right knee due to a diagnosis of osteoarthritis, which is not service-connected.  See the SOC dated July 2014.  However, a review of the record shows that the Veteran was prescribed a Koolflex knee brace due to problems with pain and instability.  See, e.g.,  VA treatment records dated in June 2012, January 2013, and December 2013; see also  VA examination report dated in May 2015.  The Board notes that no VA examiner or treatment provider has attempted to differentiate between the symptomatology associated with the medical meniscus tear of the right knee and the diagnosed osteoarthritis.  Rather, the May 2015, July 2009, and July 1998 VA examiners considered all knee symptomatology when evaluating the Veteran's service-connected disability.  C.f., See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so).  Accordingly, VA examination and treatment records establish that the Veteran wears a right knee brace as a result of his service-connected right knee disability.

The AOJ also denied the Veteran's clothing allowance claim based on a finding that the right knee brace was not a qualifying prosthetic because it was fabric-covered.  See October 2013 rating decision.

However, VA treatment records show that the previously-issued right knee brace was hinged.  See June 2012 VA treatment records.  The Veteran argues that these hinges were on the outside of the brace.  See March 2015 Board hearing transcript, pg. 4.  To this end, the Board takes judicial notice of the fact that the prescribed Koolflex brace does have exterior hinges, which are covered in fabric.  However, the Veteran testified that, over time, the movement of these hinges repeatedly wore through his clothes.  Id. at pgs. 4-6.  He stated that the daily use of this brace "tears up" his pants.  Id.; see also November 2013 NOD.

The Board is persuaded by the VA treatment records documenting a hinged right knee brace, as well as the Veteran's assertions concerning wear and tear on his clothing. While it may be argued that the collective evidence concerning this issue is in relative equipoise, in such cases, all reasonable doubt is resolved in the Veteran's favor.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).

Considering the evidence discussed above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that a clothing allowance is warranted for the 2013 calendar year based on the Veteran's use of a VA-issued right hinged knee brace for his service-connected right knee disability.  


ORDER

An annual clothing allowance for calendar year 2013 is granted, subject to the legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


